DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim limitation “temperature control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that constitutes a “device” that performs the function of “temperature control”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-14 depend from claim 1 and thus inherit the deficiencies thereof.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the second chamber" and “the first chamber” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-14 depend from claim 1 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lance (U.S. Pat. 5,097,991) in view of Heier (U.S. Pat. 3,515,312) and Caron, et al. (“Caron”) (U.S. Pat. 3,904,124).
Regarding claim 1, Lance discloses a metering device (10) for the metered withdrawal of free- flowing beverages and sauces (col. 1, lines 5-10) from at least one storage container (11), 
	Lance is silent in regards to a temperature control device.  Heier discloses a dispenser for metering predetermined quantities of liquid with a temperature control device (col. 3, lines 15-17 and col. 4, line 14).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Heier by including an electric heating element if the user desires a heated beverage (Heier: col. 1, lines 71-72).
	Lance discloses that the device has at least two chambers but is silent in that the device is made of a one-part, block-like housing.  Caron discloses a predetermined dose dispenser made of a one-part, block-like housing to reduce the number of parts and simplify the assembly.
	Regarding claim 2, Lance discloses that the push rod has a one-part design, and has a portion (22) with a larger diameter and at least two sealing surfaces (top and bottom) that rest against the outlet of the second chamber in a fluid-sealing manner.
	Regarding claim 3, Lance discloses that the metering device has an exchangeable adapter (13a) that establishes a fluid-conducting connection between different storage containers and the inlet. (col. 3, lines 44-47)
Regarding claim 4, Lance discloses that the metering device in the region of the inlet has a movable closure (21) that is actuatable by the push rod.
Regarding claim 5, Lance discloses that the first chamber (28) is larger than the second chamber (14). (seen in Figs. 1 and 4)
Regarding claim 6, Lance, as modified by Heier discloses a temperature control device and a plurality of heating tunnels (24) but does not specify that each chamber has its own temperature control device; however, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to situtuate the plurality of heating tunnels to be able to control the temperature in both chambers to increase the area of heat transfer.  (Heier: col. 2, lines 64-67)
Regarding claim 7, Lance, as modified by Heier, discloses a temperature control device and a plurality of heating tunnels (24) but does not specify that the chambers have a shared temperature control device; however, it would have been obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to situtuate the plurality of heating tunnels to be shared by both chambers to increase the area of heat transfer.  (Heier: col. 2, lines 64-67) 
Regarding claim 8, Lance discloses that the push rod in the region of the outlet is coupled to a dispensing valve (33).
 Regarding claim 9, Lance discloses that the push rod, in the region of the outlet, 5In re of: MPS INNOVATION GMBHAtty. Dkt. SALZGEBER 1Preliminary Amendmenthas a metering valve (22) that is supported in the vertical direction with respect to the bottom side of the housing by means of a spring assembly (27).
Regarding claim 10, Lance, as modified by Heier and Caron, does not specify that the device’s one-part, block-like housing is made of stainless steel; however, it would have been 
Regarding claim 11, Lance, as modified by Heier and Caron, does not specify that the device is made of aluminum; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the device from aluminum since Heier discloses that the tank is metallic to act as a heat sink to transfer its heat into the water (Heier: col. 2, lines 60-67) and aluminum is a well-known conductor of heat.
Regarding claim 12, Lance discloses that the adapter is situated within an upper part (12) that is detachably connected to the housing (in order to remove the valve system so it can be washed or flushed.) (col. 7, lines 36-38)
Regarding claim 13, Lance, as modified by Heier and Caron, discloses that the entire housing is heatable.  (Heier: col. 2, lines 60-65) 
Regarding claim 14, Lance, as modified by Heier, discloses that the housing is made of highly thermally conductive material.  (Heier: col. 2, lines 60-67: “metallic”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754